_~.___.b___

\DOG‘-~.`|O\U‘r-Dzwl\)»-*

OQ-JO\Lh-B~WN»-<:D\DOO-JO\LA-P~WN»-‘CJ

WO

IN THE UNI'I`ED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of Amcrica, NO. 19-01014MJ-001

Plaintiff, MATERIAL WITNESS ORDER 0
DETENTION `af -

v.
Rogeiio de Jesus Portillo-Angel,

Defendant.

 

 

 

 

Defendant, Rogelio de Jesus Portillo_-Angel, having been charged in the District of
Arizona with a violation of Count One of Title 8 United States Code Section
l324(a)(l)(A)(ii) and the Magistrate Judge having determined from the affidavit of the
Department of Horneland Security Customs and Border Protection filed in this case, the
following persons can provide testimony that is material to the offense(s) alleged in the
complaint:

Jose Enriquez Medina-Palacios
Mayra Medina-Arellano

The Magistrate Judge finds that it may become impracticable to secure the
presence of the witness(es) by subpoena in further proceedings because they are not in
the United States legally and have no legal residence or employment in this Country.

IT lS ORDERED that the witness(es) shall be detained pursuant to 18 USC § 3144
in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. The witness(es) shall be

 

 

p....¢

l\)l\)l\)l\-)I\-)[\Jl\$[\)t\)»-»-h-¢r-»-¢)->_l»_-»_-»_-
oo-JO\m-$h~u)l\)»-C>\DOG-_IO\LA$AWN>-*CD

 

 

 

afforded a reasonable opportunity for private consultation with counsel.

Dated this 14th day of January, 2019.

Honorable Bruce G. Macdonald "
United States Magistrate Judge

 

 

